Exhibit 10.3

SECOND AMENDMENT TO LIMITED GUARANTY

THIS SECOND AMENDMENT TO LIMITED GUARANTY (this “Amendment”), dated as of
February 24, 2014 (the “Amendment Effective Date”), is made by and among
CITIBANK, N.A., having an address at 388 Greenwich Street, 19th Floor, New York,
New York 10013 (together with its successors and/or assigns, “Buyer”) and
BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation, having an address at
345 Park Avenue, New York, New York 10154 (“Guarantor”).

W I T N E S S E T H:

WHEREAS, Buyer and Parlex 2 Finance, LLC, a Delaware limited liability company
(“Parlex 2”) have entered into that certain Master Repurchase Agreement, dated
as of June 12, 2013 (the “Original Repurchase Agreement”), as amended by that
certain First Amendment to Master Repurchase Agreement, dated as of July 26,
2013, that certain Second Amendment to Master Repurchase Agreement, dated as of
September 11, 2013, that certain Third Amendment to Master Repurchase Agreement,
dated as of November 20, 2013, that certain Fourth Amendment to Master
Repurchase Agreement, dated as of January 31, 2014, and that certain Joinder
Agreement, dated as of January 31, 2014 (the “Parlex 2A Joinder”) between Buyer,
Parlex 2 and Parlex 2A Finco, LLC, a Delaware limited liability company (“Parlex
2A” and together with Parlex 2, “Seller”) (collectively, and as the same may be
further amended, supplemented, extended, restated, replaced or otherwise
modified from time to time, the “Repurchase Agreement”);

WHEREAS, in connection with the Repurchase Agreement, Guarantor entered into
that certain Limited Guaranty dated as of June 12, 2013, as amended by that
certain First Amendment to Limited Guaranty dated as of November 20, 2013
(collectively, and as the same may be further amended, supplemented or otherwise
modified from time to time, the “Guaranty”), in favor of Buyer, guaranteeing
certain obligations of Seller;

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Guaranty or the Repurchase Agreement,
as applicable; and

WHEREAS, Buyer and Guarantor desire to modify certain terms and provisions of
the Guaranty as set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Buyer and Guarantor covenant and agree as follows as of the
Amendment Effective Date:

1. Modification of Guaranty. Subject to the provisions of Section 2 below, the
Guaranty is hereby amended and modified as follows:

(a) Section 5(d) of the Guaranty is hereby amended by deleting the phrase
“eighty percent (80%)” and replacing it with “eighty-three and three thousand
three hundred thirty-three thousandths percent (83.3333%).”

2. Condition to Effectiveness. It shall be a condition to the effectiveness of
the modification set forth in Section 1(a) above that the same such modification
has been made to the other guaranties entered into by Guarantor in connection
with the (i) Master Repurchase Agreement, dated as of May 21, 2013 between Bank
of America, N.A., as buyer, and Parlex 1 Finance, LLC, as seller (as the same
has been and may be amended, supplemented or otherwise modified from time to
time), (ii) Master Repurchase Agreement dated as of June 28, 2013 between
JPMorgan Chase Bank, National Association (“JPM”), as buyer, and Parlex 4
Finance, LLC, as seller (as the same has been and may be amended, supplemented
or otherwise modified from time to time), and (iii) Master Repurchase Agreement
dated as of December 20, 2013 between JPM, as buyer, and Parlex 4 UK Finco, LLC
and Parlex 4 Finance, LLC, as sellers (as the same may be amended, supplemented
or otherwise modified from time to time).

3. Guarantor’s Representations. Guarantor hereby represents and warrants to
Buyer that, as of the Amendment Effective Date, the Guarantor is in compliance
with all of the terms and provisions set forth in the Guaranty. Guarantor has
taken all necessary action to authorize the execution, delivery and performance
of this Amendment. This Amendment has been duly executed and delivered by or on
behalf of Guarantor and constitutes the legal, valid and binding obligation of
Guarantor enforceable against Guarantor in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles. No Event of Default has occurred and is continuing, and
no Event of Default will occur as a result of the execution, delivery and
performance by Guarantor of this Amendment. Any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Guarantor of
this Amendment has been obtained and is in full force and effect (other than
consents, approvals, authorizations, orders, registrations or qualifications
that if not obtained, are not reasonably likely to have a Material Adverse
Effect).

4. Reaffirmation of Guaranty. Except as expressly modified hereby, all of the
terms, covenants and conditions of the Guaranty and all of Guarantor’s
obligations thereunder remain unmodified and in full force and effect and are
hereby unconditionally ratified and confirmed by Guarantor in all respects. Any
inconsistency between this Amendment and the Guaranty (as it existed before this
Amendment) shall be resolved in favor of this Amendment, whether or not this
Amendment specifically modifies the particular provision(s) in the Guaranty
inconsistent with this Amendment. All references to the “Guaranty” in the
Guaranty or in any of the other Transaction Documents shall mean and refer to
the Guaranty as modified and amended by this Amendment.

5. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Buyer under the
Guaranty, any of the other Transaction Documents, or any other document,
instrument or agreement executed and/or delivered in connection therewith.

 

2



--------------------------------------------------------------------------------

6. Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.

7. Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures.

8. Governing Law. This Amendment shall be governed in accordance with the terms
and provisions of Section 27(c) of the Guaranty.

[No further text on this page; Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Amendment Effective Date.

 

GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation

By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Managing Director, Head of Capital Markets
and Treasurer BUYER: CITIBANK, N.A. By:  

/s/ Richard B. Schlenger

  Name:   Richard B. Schlenger   Title:   Authorized Signatory

[Signature Page to Second Amendment to Limited Guaranty]